OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the matter remitted for a new trial for the reasons stated in the dissenting opinion (92 AD2d 620, 622) of Presiding Justice A. Franklin Mahoney at the Appellate Division (see, also, People v Ventimiglia, 52 NY2d 350, 361-362). We also note our agreement with the majority’s conclusion that the codefendant, who had pleaded guilty to a lesser offense prior to testifying against the defendant at the trial, was an accomplice as a matter of law. Thus the trial court erred in refusing to charge the jury to this effect when requested to do so by the defendant.
We have considered the defendant’s other contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
*711Order reversed and case remitted to Albany County Court for a new trial in a memorandum.